AGL RESOURCES INC. (as amended July 31, 2012) BYLAWS TABLE OF CONTENTS Page ARTICLE I SHAREHOLDERS 1 SECTION 1.1. Date, Time and Place of Meetings 1 SECTION 1.2. Annual Meetings 1 SECTION 1.3. Special Meetings 2 SECTION 1.4. Determination of Validity of Notice of Shareholder Proposal for Business 3 SECTION 1.5. Notice of Meetings 3 SECTION 1.6. Record Date 3 SECTION 1.7. Shareholders' List for Meeting 4 SECTION 1.8. Quorum 4 SECTION 1.9. Adjournment of Meetings 4 SECTION 1.10. Vote Required 4 SECTION 1.11. Voting Entitlement of Shares; Proxies 4 SECTION 1.12. Inspectors of Election 5 ARTICLE II BOARD OF DIRECTORS 5 SECTION 2.1. General Powers 5 SECTION 2.2. Number and Tenure 5 SECTION 2.3. Qualifications of Directors 6 SECTION 2.3.1. Vote Required in Uncontested Elections 6 SECTION 2.3.2. Re‑election after Termination of Principal Employment 7 SECTION 2.3.3. Terminating Events 7 SECTION 2.4. Vacancies 7 SECTION 2.5. Meetings 8 SECTION 2.6. Quorum and Voting 8 SECTION 2.7. Action Without Meeting 9 SECTION 2.8. Remote Participation in a Meeting 9 SECTION 2.9. Compensation of Directors 9 SECTION 2.10. Removal of Directors by Shareholders 9 SECTION 2.11. Nomination of Directors 9 SECTION 2.12. Indemnification 10 SECTION 2.12.1. Determination of Eligibility for Indemnification 10 SECTION 2.12.2. Rights Not Exclusive 10 SECTION 2.12.3. Insurance 11 SECTION 2.12.4. Reports to Shareholders 11 ARTICLE III COMMITTEES 11 SECTION 3.1. Committees 11 SECTION 3.2. Meetings of Committees 12 ARTICLE IV NOTICES 12 SECTION 4.1. Notice 12 SECTION 4.2. Waiver of Notice 13 ARTICLE V OFFICERS 13 SECTION 5.1. Appointment 13 SECTION 5.2. Resignation and Removal of Officers 13 SECTION 5.3. Vacancies 14 SECTION 5.4. Powers and Duties 14 SECTION 5.4.1. Chairman of the Board of Directors 14 SECTION 5.4.2. Chief Executive Officer 14 SECTION 5.4.3. President 14 SECTION 5.4.4. Vice Presidents 15 SECTION 5.4.5. Chief Financial Officer 15 SECTION 5.4.6. Chief Operating Officer 15 SECTION 5.4.7. Corporate Secretary 15 SECTION 5.4.8. Treasurer 16 SECTION 5.4.9. Controller 16 SECTION 5.4.10. Assistant Vice President, Assistant Corporate Secretary and Assistant Treasurer 16 SECTION 5.4.11. Other Officers 17 SECTION 5.5. Officers Holding More Than One Office 17 SECTION 5.6. Compensation 17 ARTICLE VI CAPITAL STOCK 17 SECTION 6.1. Share Certificates 17 SECTION 6.2. Record of Shareholders 17 SECTION 6.3. Lost Certificates 18 SECTION 6.4. Transfers of Shares 18 SECTION 6.5. Transfer Agents and Registrars 18 ARTICLE VII GENERAL PROVISIONS 18 SECTION 7.1. Indemnification of Officers, Employees and Agents 18 SECTION 7.2. Seal 18 SECTION 7.3. Voting Shares in Other Corporations 19 SECTION 7.4. Amendment of Bylaws 19 SECTION 7.5. Execution of Bonds, Debentures, Evidences of Indebtedness, Checks, Drafts and Other Obligations 19 SECTION 7.6. Business Combinations 19 ARTICLE VIII EMERGENCY BYLAWS 20 SECTION 8.1. Emergency Bylaws 20 SECTION 8.2. Meetings 20 SECTION 8.3. Quorum 20 SECTION 8.4. Bylaws 20 SECTION 8.5. Liability 20 SECTION 8.6. Repeal or Change 20 ARTICLE IX
